—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 19, 2000, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
*643Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant lost her job at a retail store due to misconduct. The record establishes that claimant refused to obey her supervisor’s order to work in the stock room. It is well settled that an employee’s failure to accept a reasonable work assignment may constitute insubordination rising to the level of misconduct (see, Matter of Jackson [Commissioner of Labor], 275 AD2d 826, lv denied 95 NY2d 769), especially where, as here, claimant had been previously warned about her insubordinate conduct (see, Matter of Sanderson [Commissioner of Labor], 275 AD2d 844). We have reviewed claimant’s contention that the Administrative Law Judge discouraged her from obtaining counsel and calling witnesses and find it to be without merit.
Peters, J. P., Spain, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.